Order of disposition, Family Court, Bronx County (Robert R. Reed, J., at fact-finding hearing; Nancy M. Bannon, J., at disposition), entered on or about March 1, 2010, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted assault in the third degree and menacing in the third degree, and placed him on probation for a period of nine months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicating him a juvenile delinquent and imposing a term of probation. The underlying offense was not a simple schoolboy fight; instead, appellant insisted on fighting after the complainant twice refused to do so. In addition, appellant had disciplinary and academic problems at school and his mother admitted she was unable to supervise him adequately. In light of these factors, as well as the very short duration of any supervision that an adjournment in contemplation of dismissal might have provided, the court adopted the least restrictive dispositional alternative consistent with appellant’s needs and those of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur—Tom, J.P., Saxe, DeGrasse, Freedman and Román, JJ.